Citation Nr: 0312293	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a January 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board for additional 
development in November 2000.  During the course of that 
development, service connection was granted for tinnitus and 
hearing loss and those matters are no longer in appellate 
status.  Recent changes in the law require that the claim be 
again remanded to the RO.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge on May 16, 2000.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Subsequent to the November 2000 remand, the RO gathered 
additional evidence.  Upon receipt and review of the 
additional VA treatment records, and additional service 
medical records, the RO concluded that service connection was 
not warranted for asthma.  The RO subsequently issued a 
Supplemental Statement of the Case (SSOC) dated in December 
2002.  The SSOC discussed the RO's conclusions as to why 
service connection for asthma was not warranted.  The SSOC 
did inform the veteran of some of provisions of the VCAA 
including the new duty to assist regulations.  However, the 
RO did not advise him as to what evidence he needed to submit 
to substantiate his claims and what evidence the RO would 
help him to obtain.  Accordingly, the Board finds that VA has 
not satisfied its duty under the VCAA to notify and assist 
the veteran with regards to his claim.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
veteran has not had a VA examination.  The Court has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Additionally, because VA has not sent appropriate notice 
under the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Accordingly, the Board finds that the 
case must be remanded to the RO for the following action:

1.	The RO should contact the veteran obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for asthma.  The RO should 
attempt to obtain medical records from 
all sources reported by the veteran.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
an examination to determine the nature 
and etiology of his disability due to 
asthma.  The examiner should review 
the claims folder prior to the 
examination.  The examiner is 
requested to provide an opinion as to 
whether it is more likely, less 
likely, or as likely as not that the 
veteran's current asthma is related to 
his service.  The examiner is 
instructed to take note of the 
evidence in the claims folder and to 
reconcile his opinion with the 
evidence contained in the claims 
folder, specifically, the veteran's 
history of smoking and exposure to 
sand dust, solvents, paint, and 
asbestos (see VA outpatient clinic 
records dated in January 1997).  The 
examiner should also review the 
veteran's service medical records, 
specifically the records showing 
repeated upper respiratory infections 
while inservice that were diagnosed as 
colds, pneumonia, and pharyngitis.  
The examiner is requested to offer a 
complete rationale for any opinion 
offered. 

3.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




